Fourth Court of Appeals
                               San Antonio, Texas
                                     January 9, 2017

                                   No. 04-16-00761-CV

                   Jana Lee FLANAGAN and Lucas Matthew Flanagan,
                                   Appellants

                                            v.

RBD SAN ANTONIO L.P., Davidson Hotel Company LLC and G4S Secure Solutions (USA)
                                    Inc.,
                                 Appellees

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-20044
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
       The notification of late clerk’s record is hereby GRANTED. Time is extended to
February 2, 2017.

                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court